OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on June 26, 1980, and maintained an office for the practice of *166law in Syracuse. Respondent formerly served as a Village Justice for the Village of Solvay. On June 22, 1999, respondent was convicted, upon his plea of guilty in Town of Geddes Justice Court, of tampering with a witness in the fourth degree (Penal Law § 215.10), a class A misdemeanor. Respondent admitted that he used his position as a Village Justice to attempt to induce a witness to absent himself from an administrative hearing. On December 20, 1999, respondent was sentenced to an unconditional discharge in consideration of community service that he had previously performed. This Court determined that tampering with a witness in the fourth degree is a serious crime pursuant to Judiciary Law § 90 (4) (d) and, on January 26, 2000, entered an order suspending respondent and directing him to show cause why a final order of discipline should not be entered (269 AD2d 879). Respondent appeared before the Court and submitted matters in mitigation.
We note, in mitigation, that respondent admitted his misconduct and expressed extreme remorse. Additionally, with the exception of this incident, respondent has an unblemished record after practicing law for a period of 20 years. After consideration of all of the factors in this matter, we conclude that respondent should be suspended for six months, effective January 26, 2000, and until further order of the Court.
Pigott, Jr., P. J., Green, Pine, Wisner and Scudder, JJ., concur.
Final order of suspension entered.